DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: as indicated in Office Action from 03/07/2022, claim 7 and 15 were objected upon a rejected base claim, but would be allowable if rewritten in independent form. Claim 7 was amended to incorporate the subject matter of claims 1-2 and 5. No prior art was found teaching or fairly suggesting all the limitations of the claims as recited. The prior art admitted by Applicant and Kotic (see Office Action from 03/07/2022 – page 2-3), which were the closest prior art, teach in combination a similar battery having a package case, a circuit board and a buffer member including an elastic and rigid layer. However, the specific arrangement and configuration of the buffer member is neither taught nor suggested by the prior art. In particular, the buffer member including a first buffer portion arranged between the circuit board and the first surface of the package case and a second buffer portion arranged between the circuit board and the first side of the package case, and the first buffer portion including at least two elastic layers with the rigid layer arranged between the at least two elastic layers.
In view of the above, claims 6-8 and 14-17 are passed to issue.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723